Citation Nr: 1730000	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  He received the Vietnam Service Medal with the Fleet Marine Force Combat Operation Insignia and two stars for his service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2013, the Veteran testified at a Board hearing before a retired Veterans Law Judge; a transcript of this proceeding is associated with the claims file.  He was notified of his right to a new hearing before another Veterans Law Judge in February 2017, but did not respond, thus waiving his right to a new hearing.  

The Veteran contends that he is unemployable due to his service-connected PTSD; accordingly, the Board will take jurisdiction over his TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter came before the Board in December 2013, at which time the Board remanded the matter for a VA examination and outstanding medical records.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Per the December 2013 Board decision, the Veteran was afforded a VA PTSD examination in January 2014.  In July 2015, however, the Veteran stated he never received notification for the examination as ordered by the remand and requested to be scheduled for a C&P examination.  As the Veteran's medical records show that his PTSD causes mild memory loss, it is unclear whether this lapse in memory indicates that his service-connected PTSD has worsened.  Moreover, the Veteran recently filed for a TDIU based on all of his service-connected disabilities, including PTSD, implying that his PTSD has worsened.  In light of the length of the intervening period since the January 2014 examination and the evidence of worsening, a new examination is necessary to assess the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

The record also suggests that the medical evidence is incomplete.  VA medical records from December 2013 to July 2014 are not associated with the claims file.  Additionally, the Veteran reported in January 2014 and August 2015 that he was still receiving treatment at the Vet Center for his PTSD.  The most recent Vet Center record associated with the claims file, however, is dated October 2011.  Attempts to obtain these treatment records must be made on remand.

Entitlement to a TDIU is inextricably-intertwined with the claim for a higher initial rating for PTSD and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding South Texas Veterans Health Care System records from December 2013 to July 2014 and from July 2016 to the present.  All records/responses received must be associated with the electronic claims file.  
2.  Undertake all necessary actions to obtain the Veteran's Vet Center records, including records of individual and group therapy, from October 2011 to the present.  All records/responses received must be associated with the electronic claims file.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD. The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations in accordance with VA rating criteria. 

4.  The RO should develop the TDIU claim as appropriate.

5. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




